Citation Nr: 1018766	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-15 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had essentially continuous active service from 
August 1981 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles 
VARO in April 2002 and the San Diego RO in October 2002 that 
denied entitlement to the benefit sought.  

By a June 2007 action, the Board remanded this case for 
additional development.


FINDING OF FACT

In May 2010, the Board was notified that the Veteran died in 
January 2010.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the Veteran died during the pendency of the 
appeal.  A certificate of death is not of record. However, in 
May 2010, the Board received a Social Security Administration 
Data Inquiry report which shows that the Veteran died in 
January 2010.  The Board finds that this document provides 
sufficient verification of the Veteran's death.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).


ORDER

The appeal is dismissed.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


